Appeal by defendant, as limited by his motion, from a sentence of the County Court, Rockland County, imposed December 20, 1979, upon his conviction of grand larceny in the third degree, upon his plea of guilty, the sentence being a period of imprisonment of 60 days, to run concurrently with a period of probation of five years, with a direction that defendant make restitution. Sentence modified, as a matter of discretion in the interest of justice, by deleting therefrom the 60-day prison term. As so modified, sentence affirmed, and case remitted to the County Court, Rock-*662land County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Gulotta, J. P., Cohalan, Margett and Martuscello, JJ., concur.